*291ORDER
The Disciplinary Review Board on September 19, 1996, having filed with the Court its decision concluding that JOSEPH DEMESQUITA of CHERRY HILL, who was admitted to the bar of this State in 1983 and who was temporarily suspended from the practice of law on September 13, 1995, and who remains suspended at this time, should be suspended from the practice of law for a period of two years on the basis of his conviction in federal court of one count of mail fraud, conduct in violation of RPC 8.4(b) (criminal act that reflects adversely on attorney’s honesty, trustworthiness or fitness to practice law), and good cause appearing;
It is ORDERED that JOSEPH DEMESQUITA is hereby suspended from the practice of law for a period of two years, retroactive to September 13, 1995, and until further Order of the Court; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that respondent be restrained and enjoined from practicing law during the period of his suspension and that he comply with Rule 1:20-20; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs incurred in the prosecution of this matter.